Citation Nr: 1749140	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  12-21 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for sarcoidosis.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral pseudophakia and diplopia with left hypertropia associated with sarcoidosis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel

INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956, and from January 1963 to January 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Board remanded this matter for additional development.  The case is now back before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's sarcoidosis is manifested by pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.

2.  The Veteran's bilateral pseudophakia and diplopia with left hypertropia associated with sarcoidosis has manifested, at most, with a visual field between 46 and 60 degrees of concentric contraction;  visual acuity measured as 20/40 or better bilaterally; and diplopia that is correctable with spectacles.





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 30 percent rating, but no higher, for sarcoidosis, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic Code 6846 (2016).

2.  The criteria for an initial rating higher than 10 percent for bilateral pseudophakia and diplopia with left hypertropia associated with sarcoidosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.25, 4.75, 4.76, 4.76a, 4.77, 4.79, Diagnostic Code 6027-6080 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in November 2009 and February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).




II.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating - Sarcoidosis

The Veteran's sarcoidosis disability has been rated as noncompensable pursuant to Diagnostic Code 6846.

Under Diagnostic Code 6846, sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is rated 0 percent disabling.  Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling.  Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling.  Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6846.

Alternatively, sarcoidosis may be rated pursuant to Diagnostic Code 6600 under the rating criteria for chronic bronchitis.  C.F.R. § 4.97, Diagnostic Code 6846 ("or rate active disease or residuals as chronic bronchitis (DC 6600) and extra-pulmonary involvement under specific body system involved").  Diagnostic Code 6600 provides ratings for chronic bronchitis based on the results of pulmonary function tests (PFTs).  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted, is rated 10 percent disabling. 

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56- to 70- percent or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent disabling. 

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6600.

Reviewing the relevant evidence of record, a prescription medication list revealed that in March 2009, the Veteran was prescribed 50 micrograms Fluticasone (one spray in each nostril every day as needed).  Under "common uses," it was noted that this was a corticosteroid nasal spray used to treat itching, sneezing, congestion, and runny nose due to allergy and other causes.

In a statement dated in November 2009, the Veteran reported mucus build-up in the nasal tract, throat, and lungs due to his sarcoidosis.

On VA examination in February 2010, the examiner noted that the Veteran's sarcoidosis did not affect body weight.  The examiner noted that the Veteran had cough with sputum and shortness of breath on exertion.  The examiner indicated that the Veteran did not have persistent fever, night sweats, pain or discomfort over chest area on exertion, or hemoptysis.  The examiner noted that the Veteran's symptoms occurred with exertion.  The examiner noted that treatment for the respiratory condition included inhaled corticosteroid (fluticasone inhaler).  The examiner indicated that the Veteran had not used oxygen, Coumadin, Heparin, or antibiotics.  The Veteran reported the following overall functional impairments: limited ability to exert, a need to rest more often, and working more slowly.  

Physical examination of the lungs revealed symmetric breath sounds without rhonchi or rales and expiratory phase within normal limits.  Pulmonary function testing revealed pre-bronchodilator FVC of 80 percent predicted and FEV1 of 87 percent predicted.  Post-bronchodilator FVC was 77 percent predicted and FEV1 was 18 percent predicted.  Pre-bronchodilator FEV1/FVC was 85 and post-bronchodilator FEV1/FVC was 33.  The examiner noted that the Veteran's effort was poor inability to perform test because of fatigue and difficulty understanding the procedure.  The examiner noted that FEV1/FVC more accurately reflected the severity of the condition.  The examiner indicated that there was no discrepancy between the pulmonary function testing findings and the clinical examination.  The examiner noted that a DLCO was not done as the pulmonary function testing results were sufficient to evaluation the pulmonary status of the Veteran.  The examiner noted that the Veteran's sarcoidosis subjective factors included recurrent cough and shortness of breath.  The examiner noted that the Veteran's sarcoidosis objective factors included medical records indicating diagnosis of sarcoidosis based on biopsy of lymph nodes and x-ray findings consistent with sarcoidosis.  The examiner found that the Veteran did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.  The examiner indicated that the effect of the condition on the Veteran's daily activity was that he was limited in his ability to perform exertional activities (exercise, yard work, etc.) because of shortness of breath.

In March 2016, the Veteran's representative argued that the Veteran was currently prescribed Fluticasone, which he used daily.  The representative argued that this regular use of a corticosteroid should warrant a higher rating for sarcoidosis.

On VA examination in September 2016, the examiner indicated that the Veteran's sarcoidosis was active.  The examiner indicated that the Veteran's sarcoidosis did not require the use of oral or parenteral corticosteroid medications.  The examiner indicated that the Veteran's sarcoidosis required the use of intermittent inhalational anti-inflammatory medication (fluticasone as needed).  The examiner indicated that the Veteran had the following signs or symptoms of sarcoidosis: stable lung infiltrates and night sweats.  The examiner indicated the Veteran's sarcoidosis was Stage 2: Bihilar lymphadenopathy and reticulonodular infiltrates.  A chest x-ray revealed linear fibrosis right lower lung and small density left apex.  The examiner indicated that pulmonary function testing was not performed because the Veteran exceeded the age limit.  The examiner indicated that the Veteran's sarcoidosis did not impact his ability to work.  

In a statement dated July 2017, the Veteran's wife reported that his sarcoidosis caused him fatigue, congestion, breathing problems, and weight loss.

In light of the fact that the medical evidence of record suggests that the Veteran has been using corticosteroids at least intermittently throughout the period of time on appeal, the Board will resolve reasonable doubt in favor of the Veteran and increase the rating assigned to the Veteran's service-connected sarcoidosis to 30 percent under Diagnostic Code 6846 for the entire period of time on appeal.

The Board acknowledges the Veteran's representative's argument in March 2016 that the Veteran's regular use of a corticosteroid should warrant a higher rating for sarcoidosis.  In support of this argument, the representative pointed to the Veteran's daily use of Fluticasone.  However, these assertions were negated at the September 2016 VA examination, which indicated that the Veteran's sarcoidosis required the use of intermittent inhalational anti-inflammatory medication (fluticasone as needed), and did not require the use of oral or parenteral corticosteroid medications.  Therefore, the Board finds that the preponderance of the evidence does not support that the Veteran's sarcoidosis required systemic high dose (therapeutic) corticosteroids for control consistently throughout this time period, warranting a rating in excess of 30 percent under Diagnostic Code 6846.

The Board finds that the evidence of record does not reflect that the Veteran's sarcoidosis has manifested with cor pulmonale or cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  While the Veteran's wife reported that his sarcoidosis caused weight loss, this assertion is not supported by the other medical evidence of record.  See, e.g., February 2010 and September 2016 VA examinations.  Additionally, although the September 2016 VA examination report noted night sweats, there is no other medical evidence of record to suggest that the Veteran has consistently met the criteria for an evaluation in excess of 30 percent for any period of time on appeal.  As such, an evaluation in excess of 30 percent is not warranted for any period of time on appeal under Diagnostic Code 6846. 

Additionally, as discussed above, the Board notes that the Veteran's sarcoidosis could be rated under Diagnostic Code 6846 or under Diagnostic Code 6600 and extra-pulmonary involvement under specific body system involved.  With regard to assigning an increased rating under Diagnostic Code 6600 for any period of time on appeal, the Board notes that the February 2010 pulmonary function testing revealed pre-bronchodilator FVC of 80 percent predicted and FEV1 of 87 percent predicted.  Post-bronchodilator FVC was 77 percent predicted and FEV1 was 18 percent predicted.  Pre-bronchodilator FEV1/FVC was 85 and post-bronchodilator FEV1/FVC was 33.  The examiner noted that the Veteran's effort was poor inability to perform test because of fatigue and difficulty understanding the procedure.  The examiner noted that FEV1/FVC more accurately reflected the severity of the condition.  The examiner indicated that there was no discrepancy between the pulmonary function testing findings and the clinical examination.  The examiner noted that a DLCO was not done as the pulmonary function testing results were sufficient to evaluation the pulmonary status of the Veteran.  The Board notes that pulmonary function testing was not performed at the September 2016 VA examination because the Veteran exceeded the age limit.  

Upon consideration of the aforementioned evidence, the Board notes that Diagnostic Code 6600 does not provide for a rating higher than the currently assigned 30 percent rating based on FEV1/FVC limitation alone, which has been determined to be the limitation that most accurately reflects the severity of the Veteran's sarcoidosis.  Moreover, the evidence of record does not reveal that the Veteran's sarcoidosis resulted in any of the other criteria listed under Diagnostic Code 6600 warranting higher ratings, such as maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit); maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episode(s) of acute respiratory failure; or requiring outpatient oxygen therapy.  Additionally, the Board notes that there is no evidence of record reflecting that the Veteran's sarcoidosis resulted in any extra-pulmonary involvement for any period of time on appeal.  As such, an increased rating is not available for any period of time on appeal under Diagnostic Code 6600. 

The Board has also considered alternative diagnostic criteria under which the Veteran may obtain an increased rating but ultimately finds that his disability is most appropriately rated under the current diagnostic criteria discussed above.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-6847 (2016). 

In light of the foregoing, and resolving reasonable doubt in the Veteran's favor, the evidence supports an increased rating of 30 percent for the Veteran's service-connected sarcoidosis for the entire period on appeal.  However, the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the Veteran's service-connected sarcoidosis at any time during the appeal period.
 
IV.  Initial Increased Rating - Bilateral Pseudophakia and Diplopia with Left Hypertropia

The Veteran's bilateral pseudophakia and diplopia with left hypertropia associated with sarcoidosis is currently rated as 10 percent disabling under Diagnostic Code 6027-6080, which pertains to visual field defects caused by cataracts.  See 38 C.F.R. § 4.79, Diagnostic Codes 6027, 6080; see also 38 C.F.R. § 4.27 (explaining and setting forth the procedure for assigning hyphenated ratings). 

Cataracts are rated under 38 C.F.R. § 4.79, Diagnostic Code 6027.  For cataracts which are postoperative, if a replacement lens is present (pseudophakia), they are to be evaluated based on visual impairment.  

Rating of visual impairment is based on impairment of visual acuity, visual field, and muscle function.  38 C.F.R. § 4.75.  When both decreased acuity and field are present, each is evaluated separately and combined, as set forth in 38 C.F.R. § 4.25. 38 C.F.R. § 4.77(c).  Muscle dysfunction is considered under 38 C.F.R. § 4.78 and diplopia is evaluated under Diagnostic Code 6090.  

Central visual acuity is evaluated on the basis of corrected distance vision.  38 C.F.R. § 4.76 (b)(1).  Where a reported visual acuity is between two sequentially listed visual acuities, the visual acuity which permits the higher evaluation is to be used.  38 C.F.R. § 4.76 (b)(4).  Impairment of central visual acuity in which the visual acuity in one eye is 10/200 or better is rated under Diagnostic Code 6066, and vision in one eye that is 5/200 is rated under Diagnostic Code 6056.  38 C.F.R. § 4.79.

Measurement of the visual field must be presented on a Goldmann perimeter chart of at least 16 meridians.  The method for the calculation of the average concentric contraction from the eight principle meridians is provided in 38 C.F.R. § 4.76a with ratings for impairment provided in 38 C.F.R. § 4.79.  The most severe bilateral contraction to 5 degrees warrants a 100 percent rating.  Bilateral contraction from 6 to 15 degrees warrants a 70 percent rating, from 16 to 30 degrees warrants a 50 percent rating, from 31 to 45 degrees warrants a 30 percent rating, and from 46 to 60 degrees warrants a 10 percent rating.  38 C.F.R. §§ 4.76, 4.79, Diagnostic Code 6080 (2016).

Diplopia is rated under 38 C.F.R. § 4.79, Diagnostic Code 6090.  The ratings are based on the degree of diplopia and the equivalent visual acuity.  Diplopia is to be measured using a Goldmann perimeter chart that identifies the four major quadrants (upward, downward, left and right lateral), and the central field (20 degrees or less). 38 C.F.R. § 4.78(a).  When the diplopia field extends beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia is based on the quadrant and degree range that provide the highest evaluation.  38 C.F.R. § 4.78 (b)(2).  When diplopia exists in two individual and separate areas of the same eye, the equivalent visual acuity is taken one step worse, but no worse than 5/200.  38 C.F.R. § 4.78 (b)(3).

An evaluation for diplopia will be assigned only to one eye.  38 C.F.R. § 4.78 (b)(1).  When diplopia is present, and there is also ratable impairment of visual acuity or field of vision of both eyes, a level of corrected visual acuity for the poorer eye based upon the evaluation for diplopia is to be assigned, and the corrected visual acuity for the better eye will be used to determine the percentage evaluation for visual impairment under Diagnostic Codes 6065 through 6066.  38 C.F.R. § 4.78 (b). 

A Note to Diagnostic Code 6090 indicates that in accordance with 38 C.F.R. § 4.31, diplopia that is occasional or that is correctable with spectacles is evaluated at 0 percent.

At the February 2010 VA examination, the examiner performed a bilateral Goldmann test and presented a perimeter graph with measurements at the eight principal meridians and a trace of the perimeter.  Following the instructions in 38 C.F.R. § 4.76a and using Table III to obtain normal values, the sum of the concentric contractions at the eight meridians divided by eight equals an average concentric contraction of 55 degrees in the left eye and 52 degrees in the right eye.  Bilateral contraction of  55 and 52 degrees warrants a 10 percent rating.  38 C.F.R. § 4.79, Diagnostic Code 6080.

Alternatively, when the remaining field is between 46 and 60 degrees, as it is here, the rating may instead be based on each eye having a visual acuity of 20/50.  When both eyes have visual acuity of 20/50, under DC 6066, the rating is 10 percent.  38 C.F.R. § 4.79, DC 6066.  Therefore, the Veteran is entitled to at least a 10 percent rating for visual field impairment, which is his current disability rating.

At the September 2016 VA examination, the results of the Goldmann test were presented, and the examiner indicated that the Veteran did not have a visual field defect. 

Ratings for visual acuity are based on a Snellen's test or the equivalent.  The basis of the rating is corrected distance vision with central fixation.  38 C.F.R. § 4.76.  Ratings are provided for measured acuity in 38 C.F.R. § 4.79, Diagnostic Codes 6061-66 (2016).  If the measured impairment is between two listed values, the higher of the two ratings is assigned.  38 C.F.R. § 4.76(b)(4).

At the February 2010 VA examination, both of the Veteran's eyes had corrected visual acuity of 20/25.  The examiner indicated that the Veteran's vision was normal.  At the September 2016 VA examination, both of the Veteran's eyes had corrected visual acuity of 20/40 or better.  Under DC 6066, which pertains to central visual acuity, when both eyes are 20/40 or better, these findings are noncompensable.  Accordingly, there is no separate rating for visual acuity to be combined with the rating for visual field.

Next, the February 2010 and September 2016 eye examinations revealed diplopia.  However, the February 2010 examiner noted that the diplopia occurred occasionally and was correctable by prisms.  Subsequently, the September 2016 examiner indicated the diplopia was constant and was correctable with standard spectacle correction that includes a special prismatic correction.  As such, the Board finds that a noncompensable rating for diplopia is warranted throughout the appeal period because there is no point in the appeal period when the Veteran's diplopia has been found to be more than occasional while simultaneously being found to be not correctable with spectacles.  See 38 C.F.R. § 4.79, Note to Diagnostic Code 6090.

Accordingly, the evidence does not warrant an initial rating in excess of 10 percent for bilateral pseudophakia and diplopia with left hypertropia associated with sarcoidosis.


ORDER

Entitlement to a 30 percent rating, but no higher, for sarcoidosis, is granted.

Entitlement to an initial rating in excess of 10 percent for bilateral pseudophakia and diplopia with left hypertropia associated with sarcoidosis is denied.


REMAND

Where, as here, the Veteran's service-connected disabilities do not meet the numeric evaluation requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Compensation Service Director, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet.App. 1, 10 (2001).  That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue."  38 C.F.R. § 4.16(b).

The Veteran is in receipt of service connection for sarcoidosis, rated as 30 percent disabling; bilateral pseudophakia and diplopia with left hypertropia, rated as 10 percent disabling; coronary artery disease, status post bypass graft, rated as 10 percent disabling; ataxia, rated as 10 percent disabling; and scar, residual of coronary artery bypass graft, rated as noncompensable.  The Veteran began receiving Social Security Administration (SSA) retirement benefits in 1989.

In a September 2011 statement, Dr. H. S. discussed the interaction between the Veteran's pulmonary, cardiac, vision, and motor problems.  Dr. H. S. opined "[t]here is absolutely nothing that I feel this man can do as far as employment that would be appropriate."  Moreover, in an August 2017 statement, vocational expert S. B. agreed with Dr. H. S. stating, "the Veteran is totally and permanently precluded from performing work due to the severity of his bilateral pseudophakia and diplopia, coronary artery disease secondary to sarcoidosis and ataxia secondary to sarcoidosis and the record supports this finding as far back as the date of filing."  Additionally, in a statement dated in July 2017, the Veteran's wife detailed the specific ways in which she provided assistance to the Veteran on a daily basis as a result of his limited mobility.

In light of the foregoing, the AOJ should refer the case to the VA Director of Compensation Services for an extraschedular consideration for TDIU. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   After completing any development deemed necessary, 
	the AOJ should refer the case to the VA 
	Director of Compensation Services for an 
extraschedular consideration, that threshold determination must be supported with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue in accordance with 38 C.F.R. § 4.16(b).

2.   Then, readjudicate the Veteran's claim for 
   entitlement to TDIU.  If the benefit sought remains 
   denied, a supplemental statement of the case should be 
   provided to the Veteran and his representative after 
   according the requisite time to respond.  The matter 
   should then be returned to the Board for appropriate
   appellate review.
   
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


